Citation Nr: 0115686	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  99-23 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral metatarsus 
varus and hallux valgus, with bilateral bunionectomy.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral osteotomy 
of the first metatarsal.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran and M. S., a friend.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 1968 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
RO which denied service connection for bilateral metatarsus 
varus and hallux valgus with bunionectomy, and bilateral 
osteotomy, first metatarsal, on a de novo basis.  

The veteran's sworn testimony was obtained at hearings both 
before a hearing officer at the RO in March 2000, and the 
undersigned Member of the Board in February 2001 at the VA's 
Central Office in Washington, D.C. (VACO hearing).  


REMAND

The veteran has appealed the December 1998 rating decision of 
the RO which found, in essence, that while the veteran's 
service medical records show treatment in July 1970 for 
bilateral metatarsus varus and hallux valgus, with bilateral 
bunionectomy, and bilateral osteotomy, first metatarsus, 
there was no residual disability shown on physical 
examination at separation from service in September 1970.  
The RO also found that there was no evidence of aggravation 
of any bilateral foot disorders so as to warrant service 
connection.  In support of his instant claim on appeal, the 
veteran has submitted pertinent medical statements and 
treatment summaries from various private sources, several of 
which appear not to be complete.  Accordingly, the RO should 
request and obtain complete copies of all pertinent treatment 
records, including those of Michael R. Henderson, M.D. (March 
2001), J. E. Keith M.D. (September 1981), Michael W. 
Funderburk, M.D. (May 2000), Rollins, Tiller, Funderburk, 
P.A., as well as Drs. Colvin, Key, and Duncan, and 
Spartanburg Pathology Department (See February 2001 VACO 
hearing transcript, p.12).  

In an October 1970 rating decision, the RO denied the claims 
to establish service connection for bilateral metatarsus 
varus and hallux valgus with bilateral bunionectomy and 
bilateral osteotomy of the first metatarsal.  The veteran was 
notified thereof by letter dated later that month.  He did 
not file an appeal.  Thus, the RO must now consider whether 
new and material evidence has been submitted to reopen the 
claims to establish service connection.  The RO's December 
1998 rating made no mention of the earlier denial of the 
claims.  The statement of the case and supplemental 
statements of the case also do not reflect consideration of 
this issue.

The veteran and his representative have also alleged that the 
RO committed clear and unmistakable error (CUE) in its 
October 1970 rating decision that denied service connection 
for bilateral metatarsus varus and hallux valgus, with 
bilateral bunionectomy, and bilateral osteotomy, first 
metatarsus.  This issue of CUE has not been developed for 
appellate consideration at the Board and, aside from that, 
consideration of it must be deferred pending completion of 
the above development concerning the other pertinent issues 
so that the veteran is not prejudiced and to avoid piecemeal 
adjudication of his appeal.  See Hoyer v. Derwinski, 1 Vet. 
App. 208, 210 (1991); see also Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (discussing the concept of "inextricably intertwined" 
claims).  As the matter of CUE in the October 1970 RO rating 
is inextricable intertwined with the issues currently on 
appeal, the RO must consider the issue of CUE in conjunction 
with the appeal.  

The Board notes that additional pertinent service medical 
records and/or reserve service medical records might be 
available, which have not already been associated with the 
veteran's VA claims file.  An incomplete set of service 
medical records were received at the RO in October 1970, and 
the claim was denied.  Later that month, another request was 
made of the National Personnel Records Center (NPRC), and in 
January 1971, the RO received copies of specified medical 
records, with notation that the veteran's service medical 
records did not include a report of physical examination at 
entry into service.  These records, given the nature of the 
claim on appeal, could prove dispositive if located.  
Additionally, it is noted that the veteran's September 1970 
discharge was followed by reserve duty through September 
1974.  Given the matters on appeal, attempts should be made 
to obtain more information from the veteran, so that a copy 
of any entry examination report may be obtained, as well as 
medical records for his reserve duty from September 1970 to 
September 1974.  See Goodwin v. Derwinski, 1 Vet. App. 419 
(1991).

Secondly, it must be noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is also required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In April 2001, additional medical evidence was received from 
the veteran.  This evidence was sent directly to the Board 
and the RO, therefore, has not reviewed it.  RO review 
thereof was not waived by the veteran.  Accordingly, the 
Board must refer this evidence to the RO for review and 
preparation of a supplemental statement of the case.  
38 C.F.R. § 20.1304(c).

Therefore, for the reasons listed above, a Remand is 
required.  This case is REMANDED to the RO for the following 
action:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for bilateral metatarsus 
varus, hallux valgus, bunionectomy, 
osteotomy, first metatarsal, or any 
symptomatology involving the feet, from 
October 1968 to the present.  

Thereafter, the RO should obtain complete 
copies of any VA and/or non-VA (private) 
records, dated from October 1968 (not 
merely from September 1970) to the 
present, including those of Drs. 
Henderson, Keith, Funderburk, Colvin, 
Key, and Duncan, as well as Rollins, 
Tiller, Funderburk, P.A., and Spartanburg 
Pathology Department, dated from October 
1968 to the present, as well as any other 
VA and/or non-VA medical facility or 
provider identified by the veteran, dated 
from October 1968 to the present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The RO should provide the veteran 
with a National Archives and Records 
Administration, Request for Information 
Needed to Reconstruct Medical Data, NA 
Form 13055, with instructions that the 
veteran fill out and return this form for 
use in reconstructing the veteran's 
service medical records from all 
secondary sources including the Office of 
Surgeon General (OSG).  

3.  Upon the completion of the above, the 
RO should contact the NPRC and obtain 
copies of the veteran's entire service 
personnel file.  

The RO should contact the NPRC and 
request a search for the veteran's 
induction or pre-induction physical 
examination report and report of medical 
history at entry into service in 1968, as 
well as any other additionally available 
records from the years 1968 to 1970.  All 
leads should be pursued and documented 
for future reference.  

The RO's request should include a copy of 
the veteran's most recently completed NA 
Form 13055, with a request that the 
veteran's service medical records be 
reconstructed from all secondary sources, 
including the OSG.  Copies of the RO's 
written request, the NA Form 13055, as 
well as the NPRC's response, should be 
documented and maintained in the VA 
claims file.

4.  The RO should obtain copies of any 
service medical records for the veteran's 
Reserve duty from September 1970 to 
September 1974.  Copies of the RO's 
written request, as well as the NPRC's 
response, should be documented and 
maintained in the VA claims file.

5.  The veteran should be advised that he 
may submit further argument on the issue 
of CUE in the RO rating decision dated in 
October 1970.  

6.  The RO should then adjudicate the 
claim of CUE in the October 1970 rating 
decision, in conjunction with the 
adjudication of the claims instantly on 
appeal regarding whether new and material 
evidence has been submitted to reopen 
claims of entitlement to service 
connection for bilateral metatarsus varus 
and hallux valgus with bunionectomy, and 
whether new and material evidence has 
been submitted to reopen a claim of 
service connection for bilateral 
osteotomy, first metatarsal.  

The veteran should be properly notified 
of the decision concerning the issue of 
CUE in the October 1970 rating decision.  
If a notice of disagreement is timely 
filed, a statement of the case (SOC) 
should be issued, along with instruction 
concerning the filing of a substantive 
appeal to secure appellate review.  

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
provided an opportunity to respond.  The 
supplemental statement of the case should 
contain law and regulations concerning 
new and material evidence and discussion 
of this matter.  The case should then be 
returned to the Board for further 
appellate consideration of all issues 
properly on appeal.  By this action, the 
Board intimates no opinion, legal or 
factual, as to the ultimate disposition 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


